Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a gate electrode wrapping around at least two sides of at least a portion of the fin structure” was not described in the specification.  The specification in Paragraph [0020] states that “the metal gate 105 may generally surround the fin 110 on at least two sides of the fin 100”.  The word “wrapping around” is different connotation than the word “surround” stated in the specification.
Examiner interprets the word “wrapping around” as “surround”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "one of the source electrode and the drain electrode" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Examiner interprets the word “source electrode” as “source portion” and “drain electrode” as “drain portion”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dana Weinstein and Sunil A. Bhave (US 2011/0024812) (Weinstein hereinafter).
Regarding claim 1, Weinstein discloses (see Fig. 2,11 and 13) a piezoresistive oscillator (¶[0015]) comprising: a fin field-effect transistor (Fig 2) that includes: 
a source portion (50 see Fig 2), 
a drain portion (52), 
a fin structure (middle portion) between the source portion and the drain portion, and a gate electrode (48 and 54) wrapping around at least two sides of at least a portion of the fin structure; and 
an electrically conductive element (“the drain electrode is coupled to the accumulation gate electrode” in ¶[0015] which implies the coupling or connection by an electrically conductive element) having a first end and a second end, wherein the first end is connected to the gate electrode, and the second end is connected to the drain portion (¶[0015]).  
Regarding claim 2, Weinstein discloses the piezoresistive oscillator the electrically conductive element is coupled with an input voltage (Vacc) of the piezoresistive oscillator (¶[0067]).  
Regarding claim 3, Weinstein discloses the piezoresistive oscillator wherein the FinFET further includes: 
a gate dielectric (66, 68), wherein portion that is physically and electrically coupled to the gate electrode is separated from the fin structure by the gate dielectric.  
Regarding claim 6, Weinstein discloses the fin structure includes a material, and a resistance of the material changes as a tensile strain is applied on the material (¶[0067]).  
Regarding claim 7, Weinstein discloses the piezoresistive oscillator wherein the second end of the electrically conductive element is connected to the source portion, and the resistance of the material increases as the tensile strain is applied on the material (¶[0067], [0038]).  
Regarding claims 8, Weinstein discloses the piezoresistive oscillator wherein the second end of the electrically conductive element is connected to the drain portion, and the resistance of the material decreases as the tensile strain is applied on the material (¶[0067], [0038]).
Regarding claim 9, Weinstein discloses a circuit (Fig. 2, 11 and 13) comprising: 
a voltage source (VD); 
a transistor (42 or 170) coupled with the voltage source, wherein the transistor includes: 
a source portion(50 or 174), 
a drain portion (52 or 178), and 
a fin (middle portion of 42 or 134, see Fig 2 and 11) between the source portion and the drain portion, and 
a first gate electrode (64), and wherein the fin is electrically coupled to the first gate electrode and the second gate electrode (58); and an electrically conductive element having a first end and a second end, wherein the first end is connected to the first gate electrode, and the second end is connected to the source portion or the drain portion (¶[0015]).  
Regarding claim 13, Weinstein discloses the circuit wherein the fin structure includes a material, and a resistance of the material changes as a tensile strain is applied on the material (¶[0067]).
Regarding claim 14, Weinstein discloses wherein the second end of the electrically conductive element is connected to the source portion, and the resistance of the material increases as the tensile strain is applied on the material (¶[0067], [0038]).  
Regarding claim 15, Weinstein discloses wherein the second end of the electrically conductive element is connected to the drain portion, and the resistance of the material decreases as the tensile strain is applied on the material (¶[0067], [0038]).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5, 10-12, 16-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein.
Regarding claims 4 and 5, Weinstein discloses the piezoresistive oscillator except a load resistance between the second end of the electrically conductive element and an electrode.  As well known in the art, a load is intended use and therefore it would have been obvious to one of ordinary skill in the art to use a load having a resistance for example, a resistor, a transistor or another transistors.
Regarding claims 10-12, Weinstein discloses the circuit except a load resistance between the second end of the electrically conductive element and an electrode connected to the voltage source.  As well known in the art, a load is intended use and therefore it would have been obvious to one of ordinary skill in the art to use a load having a resistance for example, a resistor, a transistor or another transistors.
Regarding claims 16 and 17, Weinstein discloses a circuit (Fig. 2, 11 and 13) comprising: 
an electrically conductive element (“the drain electrode is coupled to the accumulation gate electrode” in ¶[0015] which implies the coupling or connection by an electrically conductive element); 
a fin field-effect transistor (Fig 2) with a source portion (50), a drain portion (52), a channel portion (middle portion), a gate electrode (48, 54), wherein the gate electrode and one of the source portion and the drain portion are connected to the electrically conductive element (¶[0015]).  Weinstein does not explicitly disclose a load resistance connected to the electrically conductive element and electrically coupled with the gate electrode and the one of the source electrode and the drain electrode.  As well known in the art, a load is intended use and therefore it would have been obvious to one of ordinary skill in the art to use a load having a resistance for example, a resistor, a transistor or another transistors.
Regarding claim 18, Weinstein discloses the circuit wherein the channel portion includes a material, and a resistance of the material changes as a tensile strain is applied on the material (¶[0067]).
Regarding claim 19, Weinstein discloses the circuit wherein the channel portion includes a fin between the source portion and the drain portion, and wherein the fin is to oscillate when voltage is applied to the FinFET (¶[0067], [0038]).  
Regarding claim 21, Weinstein discloses the piezoresistive oscillator with the drain and the gate is coupled for operation (¶[0015]) which implies the coupling or connection by an electrically conductive element.  However, Weinstein does not explicitly disclose that the electrically conductive element is an electrically conductive wire or an electrically conductive via.  As well known in the art, a wire is used for connection and therefore, one of ordinary skill in the art would recognize that the drain and the gate is coupled by a wire.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759. The examiner can normally be reached M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH CHANG/Primary Examiner, Art Unit 2849